DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on February 16, 2022.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-7 and 15-20 are objected to because of the following informalities.  In claim 1, there is improper antecedent basis for “the disengagement” recited within the phrase, “displaying the second menu of options at the disengagement.”  Particularly, claim 1 previously recites “a first disengagement” and “a second disengagement” so it is unclear as to which one “the disengagement” refers.  
Claims 2-7 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 are objected to under a similar rationale.
In claim 15, there is also improper antecedent basis for “the disengagement” recited within the phrase, “displaying the second menu of options at the disengagement by the touch sensitive display.”  Particularly, claim 15 previously recites “a first disengagement” and “a second disengagement” so it is unclear as to which one “the disengagement” refers.
Claims 16-20 depend from claim 15 and thereby include all of the limitations of claim 15.  Accordingly, claims 16-20 are objected to under a similar rationale.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0299638 to Choi (“Choi”), over U.S. Patent Application Publication No. 2008/0195951 to Oshiro et al. (“Oshiro”), and also over U.S. Patent No. 9,189,131 to Thiruvidam et al. (“Thiruvidam”).
Regarding claim 1, Choi generally describes an apparatus and method that involves displaying, on or near a trace of a detected drag applied to a display device, an icon of a sub-function (see e.g. paragraph 0006).  Like claimed, Choi particularly teaches:
capacitively sensing, by an information handling system, a first input to a touch sensitive display (see e.g. paragraphs 0088-0090, 0100-102, 0138-0139 and 0145-0146: Choi discloses that a controller of an information handling system senses a drag input on a touch sensitive display while a first touch input is maintained thereon.  Choice discloses that the touch sensitive display can sense such input via capacitive sensing – see e.g. paragraphs 0083-0084.  The combined first touch input and drag, or just the drag input itself, can be considered a “first input” like claimed.);
determining, by the information handling system, a first length associated with the first input to the touch sensitive display and a first direction associated with the first input to the touch sensitive display (see e.g. paragraph 0103: Choi discloses that the controller detects the length and moving direction of a trace created by the drag input.);
determining a first disengagement associated with the first input to the touch sensitive display (see e.g. paragraphs 0092 and 0103-0105: Choi discloses that, in response to the drag input, the controller displays one or more sub-functions on the trace created by the drag input.  The number of displayed sub-functions is based upon the length of the drag input – see e.g. paragraphs 0105 and 0140.  Choi discloses that the controller can display a preset first identifier on the end portion of the drag input to indicate any non-displayed sub-functions – see e.g. paragraphs 0092 and 0106.  Moreover, Choi discloses that the sub-functions can be displayed immediately after the drag input is detected, as opposed to while the drag input is detected – see e.g. paragraph 0092.  In such circumstances, the controller would necessarily determine the disengagement associated with the drag input, i.e. the end of the drag input, so as to appropriately identify the length of the drag input and display the number of sub functions, including the preset first identifier at the end of the drag input, immediately after the drag input is detected.);
generating a first menu of options (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9: like noted above, Choi teaches that in response to the drag input the controller displays a number of sub-functions based upon the length of the drag.  The displayed number of sub-functions is considered a first menu of options.);
displaying the first menu of options at the disengagement (see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 8 and 9: like noted above, Choi teaches that in response to the drag input the controller displays a number of sub-functions based upon the length of the drag input.  Choi particularly discloses that the number of sub-functions can be displayed on the trace created by the drag input – see e.g. paragraphs 0103-0104, 0130 and 0140, and FIGS.  5C and 7C.  Moreover, as noted above, Choi discloses that the controller can display a preset first identifier on the end portion of the drag input to indicate any non-displayed sub-functions – see e.g. paragraphs 0092 and 0106.  As the sub-functions and preset first identifier are displayed along a trace of the drag input between the beginning and end thereof, i.e. between the engagement and disengagement creating the drag input, the sub-functions can be considered to be displayed at the engagement and disengagement.);
capacitively sensing, by the information handling system, a second input to a touch sensitive display (see e.g. paragraphs 0115-0116 and Fig. 5E: Choi teaches that after displaying the first menu of sub-functions along the trace created by the first drag input, the user can select one of the sub-functions and perform another drag input to display a menu of sub-functions corresponding to the selected sub-function on the trace created by the other drag input.  This other drag input can be considered a “second input” like claimed.  Additionally, Choi discloses that the first menu of sub-functions, which are displayed along the trace created by the first drag input, can be removed, e.g. in response to selection of one of the sub-functions, or when one of the sub-functions is not selected within a preset time period – see e.g. paragraphs 0112-0114 and paragraphs 0118-0120.  It is apparent that after removal of the first menu of sub-functions, the user can again select another item and performing another drag input to display another menu of sub-functions corresponding to the other selected item along a trace created by the other drag input.  This other drag input can additionally or alternatively be considered a “second input” like claimed.);
determining, by the information handling system, a second length associated with the second input to the touch sensitive display and a second direction associated with the second input to the touch sensitive display, wherein at least one of the second length and the second direction are different from the first length and the first direction (As noted above, Choi teaches that the user can perform a second drag input, e.g. by selecting a sub-function displayed on the trace created by the first drag input and applying a second drag input, or by applying a second drag input after the menu of sub-functions created by the first drag input is removed.  Choi generally teaches that the controller detects the length and moving direction of the traces created by such drag inputs – see e.g. paragraphs 0089-0090, 0103 and 0116.  Choi also generally teaches that the length and moving direction of the trace is arbitrarily selected by the user – see e.g. paragraphs 0089-0090, 0101-0103, 0116 and 0139-0140, and FIGS. 5C, 5E and 8.  Accordingly, it is apparent that the length and moving direction of the second drag input can be different from the length and moving direction, respectively, of the first drag input.);
determining a second disengagement associated with the second input to the touch sensitive display (As noted above, Choi teaches that the user can perform a second drag input to display a second menu of sub-functions, e.g. by selecting a sub-function displayed on the trace created by the first drag input and applying a second drag input, or by applying a second drag input after the first menu of sub-functions created by the first drag input is removed.  Choi generally discloses that the controller displays one or more sub-functions on the trace created by such a drag input, wherein the number of displayed sub-functions is based upon the length of the drag input – see e.g. paragraphs 0105, 0116 and 0140.  Choi further generally discloses that the controller can display a preset first identifier on the end portion of a drag input to indicate any non-displayed sub-functions – see e.g. paragraphs 0092 and 0106.  Moreover, Choi discloses that the sub-functions can be displayed immediately after the drag input is detected, as opposed to while the drag input is detected – see e.g. paragraph 0092.  In such circumstances, the controller would necessarily determine the disengagement associated with the drag input, i.e. the end of the drag input, so as to appropriately identify the length of the drag input and display the number of sub functions, including the preset first identifier at the end of the drag input, immediately after the drag input is detected.  Accordingly, it is apparent that the controller determines a second disengagement associated with the second input, i.e. the second drag input, to the touch sensitive display.);
generating a second menu of options, wherein the second menu is different from the first menu (As noted above, Choi teaches that the user can perform a second drag input to display a second menu of sub-functions, e.g. by selecting a sub-function displayed in the first menu created by the first drag input and applying a second drag input, or by applying a second drag input after the first menu of sub-functions created by the first drag input is removed.  The second menu of sub-functions can comprise sub-functions related to the selected sub-function displayed within the first menu – see e.g. paragraph 0116 and FIG. 5E – or can comprise sub-functions related to a selected function – see e.g. paragraphs 0100-0104.  Accordingly, it is apparent that the second menu of options is different from the first menu.); and
displaying the second menu of options at the disengagement (As noted above, Choi teaches that the user can perform a second drag input to display a second menu of sub-functions, e.g. by selecting a sub-function displayed in the first menu created by the first drag input and applying a second drag input, or by applying a second drag input after the first menu of sub-functions created by the first drag input is removed.  Like further noted above, Choi generally teaches that the controller displays a number of sub-functions based upon the length of the drag input – see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 8 and 9.  Choi particularly discloses that the number of sub-functions can be displayed on the trace created by the drag input – see e.g. paragraphs 0103-0104, 0116, 0130 and 0140, and FIGS.  5C, 5E and 7C.  Moreover, as noted above, Choi generally discloses that the controller can display a preset first identifier on the end portion of the drag input to indicate any non-displayed sub-functions – see e.g. paragraphs 0092 and 0106.  As the sub-functions and preset first identifier are displayed along a trace of the drag input between the beginning and end thereof, i.e. between the engagement and disengagement creating the drag input, the sub-functions can be considered to be displayed at the engagement and disengagement.  Accordingly, it follows that the sub-functions of the second menu are displayed between the engagement and disengagement of the drag input applied to generate the second menu.).
Accordingly, Choi teaches a method similar to that of claim 1.  However, while Choi discloses that the first and second menus of options are associated with the respective lengths of the first and second inputs (e.g. the first and second menus have a number of functions based upon the length of their associated drag inputs like described in paragraph 0105), Choi does not explicitly teach: (i) identifying the first menu of options by querying an electronic database for the first length and first direction associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first input to the touch sensitive display; and (ii) identifying the second menu of options by querying the electronic database for the second length and second direction associated with the second input to the touch sensitive display, the electronic database including the second menu of options that is electronically associated with the second length and second direction associated with the second input to the touch sensitive display, as is required by claim 1.
Oshiro generally teaches providing dynamically configured controls for an application menu (i.e. toolbar) based on a size of a window in which the application is running, inter alia (see e.g. paragraphs 0002 and 0012-0013, and FIG. 1).  Regarding the claimed invention, Oshiro particularly teaches identifying the controls for the menu by querying an electronic database (i.e. a data store) for the size associated with the menu, the electronic database electronically associating sets of controls to menu sizes including a set of controls that is electronically associated with a current menu size (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Choi teaches, as noted above, that the size and quantity of options within the first and second menus are based on the lengths of the respective first and second touch inputs.  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi and Oshiro before him prior to the effective filing date of the claimed invention, to modify the method taught by Choi so as to identify the first and second menus by querying an electronic database for the sizes of the menus (i.e. for the first and second lengths associated with the first and second inputs, respectively, to the touch sensitive display) like taught by Oshiro, and wherein the electronic database electronically associates menus to sizes (i.e. lengths).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable an appropriate menu to be efficiently identified, given the available area in which the menu is to be displayed, as is evident from Oshiro.  Accordingly, Choi and Oshiro are considered to teach a method similar to that of claim 1, including: (i) identifying the first menu of options by querying an electronic database for the first length associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths including the first menu of options that is electronically associated with the first length associated with the first input to the touch sensitive display; and (ii) identifying the second menu of options by querying the electronic database for the second length associated with the second input to the touch sensitive display, the electronic database including the second menu of options that is electronically associated with the second length associated with the second input to the touch sensitive display.  However, Choi and Oshiro do not disclose that the database is also queried for the first and second directions associated with the first and second inputs, and wherein the electronic database also associates menus to directions including the first and second menus to the first and second directions, respectively, as is further required by claim 1.
Thiruvidam generally describes a directional context menu, whereupon depending on the direction of a triggering event, a distinct context menu is presented to a user (see e.g. column 2, lines 12-16).  Particularly, regarding the claimed invention, Thiruvidam teaches determining a direction associated with an input triggering event (e.g. a touch input), and identifying a menu of options (i.e. a context menu) based on the direction (see column 2, line 62 – column 3, line 33; column 3, lines 43-51; column 3, line 61 – column 4, line 28; and FIGS. 3A and 3B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro and Thiruvidam before him prior to the effective filing date of the claimed invention, to modify the method taught by Choi and Oshiro such that the first and second menus of options are also identified based on the direction associated with the input (i.e. the first and second inputs) like taught by Thiruvidam.  That is, it would have been obvious to: (i) identify the first menu by querying the electronic database for the first length and first direction associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the input to the touch sensitive display; and (ii) identifying the second menu by querying the electronic database for the second length and second direction associated with the second input to the touch sensitive display, the electronic database including the second menu of options that is electronically associated with the second length and second direction associated with the second input to the touch sensitive display.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is suggested by Thiruvidam (see e.g. column 2, lines 8-11).  Consequently, Choi, Oshiro and Thiruvidam are considered to teach, to one of ordinary skill in the art, a method like that of claim 1.
As per claim 2, Choi further teaches displaying a graphical user interface (see e.g. paragraphs 0099-0100, 0137 and 0143-0144; and FIGS. 5C, 8 and 9).  Accordingly, the above-described combination of Choi, Oshiro and Thiruvidam further teaches a method like that of claim 2.

Claims 3-6, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi, Oshiro and Thiruvidam, which is described above, and also over U.S. Patent Application Publication No. 2016/0266758 to Li (“Li”).
Regarding claim 3, Choi, Oshiro and Thiruvidam teach a method like that of claim 1, as is described above, which entails generating a first and second menu of options.  Choi, Oshiro and Thiruvidam, however, do not explicitly teach displaying a listing of content like required by claim 3.  
Nevertheless, graphical user interfaces that present a listing of content are well known in the art.  Li, for example, demonstrates displaying a listing of content (e.g. email messages) and displaying a menu with respect to a selected one of the content entries in response to a touch input (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro, Thiruvidam and Li before him prior to the effective filing date of the claimed invention, to apply the method taught by Choi, Oshiro and Thiruvidam to content items within a listing of content like taught by Li, i.e. it would have been obvious to display, in response to the drag input, a menu of options corresponding to a selected content item in a listing of content items.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently perform operations with respect to a content item, as is evident from Li.  Accordingly, Choi, Oshiro, Thiruvidam and Li are considered to teach, to one of ordinary skill in the art, a method like that of claim 3.
As per claim 4, Choi demonstrates presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  As described above, it would have been obvious to apply the method taught by Choi, Oshiro and Thiruvidam to content items within a listing of content like taught by Li.  Accordingly, it would have been apparent to present the menu of options overlaying the underlying content, i.e. overlaying entries within the listing of content.  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam and Li is further considered to teach a method like that of claim 4.
Regarding claim 5, Choi, Oshiro and Thiruvidam teach a method like that of claim 1, as is described above, which entails generating a first and second menu of options.  Choi, Oshiro and Thiruvidam, however, do not explicitly teach presenting a listing of messages like required by claim 5.
Nevertheless, Li demonstrates displaying a listing of messages (e.g. email messages) and displaying a menu with respect to a selected one of the messages in response to a touch input (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro, Thiruvidam and Li before him prior to the effective filing date of the claimed invention, to apply the method taught by Choi, Oshiro and Thiruvidam to messages within a presented listing of messages like taught by Li, i.e. it would have been obvious to display, in response to the drag input, a menu of options corresponding to a selected message in a presented listing of messages.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently perform operations with respect to a message, as is evident from Li.  Accordingly, Choi, Oshiro, Thiruvidam and Li are considered to teach, to one of ordinary skill in the art, a method like that of claim 5.
As per claim 6, Choi demonstrates presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  As described above, it would have been obvious to apply the method taught by Choi, Oshiro and Thiruvidam to messages within a listing of messages like taught by Li.  Accordingly, it would have been apparent to present the menu of options overlaying one or more messages in the listing of messages.  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam and Li is further considered to teach a method like that of claim 6.
Regarding claim 8, Choi generally describes an apparatus and method that involves displaying, on or near a trace of a detected drag applied to a display device, an icon of a sub-function (see e.g. paragraph 0006).  Like claimed, Choi particularly describes a system comprising:
a hardware processor (see e.g. paragraphs 0079-0080: Choi describes a system comprising a processor, i.e. a controller.); and
a memory device accessible to the hardware processor and storing instructions that when executed by the hardware processor perform operations, the operations including (see e.g. paragraphs 0080-0082: Choi discloses that the system further comprises a storage unit that stores programs, which are understandably executed via the controller to perform the following functions.):
presenting content by a touch sensitive display (see e.g. paragraphs 0083, 0099, 0136-0137, and 0143-0144: Choi discloses that the system further comprises a touch screen, and that the controller displays application content thereon.);
capacitively sensing an input to the touch sensitive display (see e.g. paragraphs 0088-0090, 0100-102, 0138-0139 and 0145-0146: Choi discloses that the controller can sense a first touch input on the touch screen selecting an item of content and then sense a drag input on the touch screen while the first touch input is maintained thereon.  Choice discloses that the touch screen can sense such input via capacitive sensing – see e.g. paragraphs 0083-0084.);
interpreting the input as a selection of content presented by the touch sensitive display (see e.g. paragraphs 0088-0090, 0100-102, 0138-0139 and 0145-0146: like noted above, Choi discloses that the controller can sense a first touch input on the touch screen selecting an item of content.);
capacitively sensing a first swiping motion from a leading edge along the content (see e.g. paragraphs 0088-0090, 0100-102, 0138-0139 and 0145-0146: like noted above, Choi discloses that the controller senses a drag input on the touch screen while the first touch input is maintained thereon.  The drag can be in any direction, and so it is apparent that the drag input, i.e. swiping motion, can be along the displayed content.  Choi further demonstrates that the drag input comprises a leading edge, i.e. a beginning – see e.g. FIGS. 5B, 7B, 8 and 9.);
determining a first length associated with the first swiping motion and a first direction of the first swiping motion (see e.g. paragraph 0103: Choi discloses that the controller detects the length and moving direction of a trace created by the drag.); and
displaying, at the leading edge of the first swiping motion, a first menu of options by the touch sensitive display (see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 7C, 8 and 9: Choi teaches that, in response to the drag input, the controller displays a number of sub-functions based upon the length of the drag.  Choi discloses that the number of sub-functions is displayed along the trace of the drag input, from a beginning to end thereof – see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 7C, 8 and 9.  Accordingly, the number of sub-functions, i.e. a first menu, can be considered to be displayed from the leading edge of the drag input.);
capacitively sensing a second swiping motion from the leading edge along the content (see e.g. paragraphs 0115-0116 and Fig. 5E: Choi teaches that after displaying the first menu of sub-functions along the trace created by the first drag input, the user can select one of the sub-functions and perform another drag input to display a menu of sub-functions corresponding to the selected sub-function on the trace created by the other drag input.  This other drag input can be considered a “second swiping motion” like claimed.  The drag can be in any direction, and so it is apparent that the drag input, i.e. swiping motion, can be along the displayed content.  Choi further demonstrates that the drag input comprises a leading edge, i.e. a beginning – see e.g. FIG. 5E.  Additionally, Choi discloses that the first menu of sub-functions, which are displayed along the trace created by the first drag input, can be removed, e.g. in response to selection of one of the sub-functions, or when one of the sub-functions is not selected within a preset time period – see e.g. paragraphs 0112-0114 and paragraphs 0118-0120.  It is apparent that after removal of the first menu of sub-functions, the user can again select another item and performing another drag input to display another menu of sub-functions corresponding to the other selected item along a trace created by the other drag input.  This other drag input can additionally or alternatively be considered a “second swiping motion” like claimed.  The drag can be in any direction, and so it is apparent that the drag input, i.e. swiping motion, can be along the displayed content.  Choi further demonstrates that the drag input comprises a leading edge, i.e. a beginning – see e.g. FIGS. 5B, 7B, 8 and 9.);
determining a second length associated with the second swiping motion and a second direction associated with the second swiping motion, wherein at least one of the second length and the second direction are different from the first length and the first direction (As noted above, Choi teaches that the user can perform a second drag input, e.g. by selecting a sub-function displayed on the trace created by the first drag input and applying a second drag input, or by applying a second drag input after the menu of sub-functions created by the first drag input is removed.  Choi generally teaches that the controller detects the length and moving direction of the traces created by such drag inputs – see e.g. paragraphs 0089-0090, 0103 and 0116.  Choi also generally teaches that the length and moving direction of the trace is arbitrarily selected by the user – see e.g. paragraphs 0089-0090, 0101-0103, 0116 and 0139-0140, and FIGS. 5C, 5E and 8.  Accordingly, it is apparent that the length and moving direction of the second drag input can be different from the length and moving direction, respectively, of the first drag input.);
displaying, at the leading edge of the second swiping motion, a second menu of options by the touch sensitive display, wherein the second menu is different from the first menu (As noted above, Choi teaches that the user can perform a second drag input to display a second menu of sub-functions, e.g. by selecting a sub-function displayed in the first menu created by the first drag input and applying a second drag input, or by applying a second drag input after the first menu of sub-functions created by the first drag input is removed.  The second menu of sub-functions can comprise sub-functions related to the selected sub-function displayed within the first menu – see e.g. paragraph 0116 and FIG. 5E – or can comprise sub-functions related to a selected function – see e.g. paragraphs 0100-0104.  Accordingly, it is apparent that the second menu of options is different from the first menu.  Moreover, Choi discloses that the number of sub-functions is displayed along the trace of the drag input, from a beginning to end thereof – see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 5E, 7C, 8 and 9.  Accordingly, the number of sub-functions, i.e. the second menu, can be considered to be displayed from the leading edge of the drag input.).
Accordingly, Choi teaches a system similar to that of claim 8.  However, while Choi discloses that the first and second menus of options are associated with the respective lengths of the first and second swiping motions (e.g. the first and second menus have a number of functions based upon the length of their associated drag inputs like described in paragraph 0105), Choi does not explicitly teach: (i) identifying the first menu of options by querying an electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus of options to lengths and directions including the first length and first direction associated with first swiping motion; and (ii) identifying the second menu of options by querying the electronic database for the second length and second direction associated with the second swiping motion, the electronic database including the first length and first direction associated with the first swiping motion, as is required by claim 8.  Moreover, Choi does not explicitly disclose that the content is a listing of content and that the input is a selection of an entry in the listing of content, as is further required by claim 8.
Nevertheless, like noted above, Oshiro generally teaches providing dynamically configured controls for an application menu (i.e. toolbar) based on a size of a window in which the application is running, inter alia (see e.g. paragraphs 0002 and 0012-0013, and FIG. 1).  Regarding the claimed invention, Oshiro particularly teaches identifying the controls for the menu by querying an electronic database (i.e. a data store) for the size associated with the menu, the electronic database electronically associating sets of controls to menu sizes including a set of controls that is electronically associated with a current menu size (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Accordingly, like further noted above, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi and Oshiro before him prior to the effective filing date of the claimed invention, to modify the system taught by Choi so as to identify the first and second menus by querying an electronic database for the sizes of the menus (i.e. for the first and second lengths associated with the first and second swiping motions, respectively, to the touch sensitive display) like taught by Oshiro, and wherein the electronic database electronically associates menus to sizes (i.e. lengths).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable an appropriate menu to be efficiently identified, given the available area in which the menu is to be displayed, as is evident from Oshiro.  Accordingly, Choi and Oshiro are considered to teach a system similar to that of claim 8, including: (i) identifying the first menu of options by querying an electronic database for the first length associated with the first swiping motion, the electronic database electronically associating menus to lengths including the first length associated with the first swiping motion; and (ii) identifying the second menu of options by querying the electronic database for the second length associated with the second swiping motion, the electronic database including the first length and first direction associated with the first swiping motion.  However, Choi and Oshiro do not disclose that the database is also queried for the first and second directions associated with the first and second swiping motions, respectively, and wherein the electronic database also associates menus of options to directions including the first and second directions, as is further required by claim 8.  Choi and Oshiro also do not teach that the content is a listing of content and that the input is a selection of an entry in the listing of content, as is further required by claim 8.
Thiruvidam generally describes a directional context menu, whereupon depending on the direction of a triggering event, a distinct context menu is presented to a user (see e.g. column 2, lines 12-16).  Particularly, regarding the claimed invention, Thiruvidam teaches determining a direction associated with an input triggering event (e.g. a touch input), and identifying a menu of options (i.e. a context menu) based on the direction (see column 2, line 62 – column 3, line 33; column 3, lines 43-51; column 3, line 61 – column 4, line 28; and FIGS. 3A and 3B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro and Thiruvidam before him prior to the effective filing date of the claimed invention, to modify the system taught by Choi and Oshiro such that the first and second menus of options are also identified based on the direction associated with the input (i.e. the first and second swiping motions) like taught by Thiruvidam.  That is, it would have been obvious to: (i) identify the first menu by querying the electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first length and first direction associated with the first swiping motion; and (ii) identifying the second menu of options by querying the electronic database for the second length and second direction associated with the second swiping motion, the electronic database including the first length and first direction associated with the first swiping motion.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is suggested by Thiruvidam (see e.g. column 2, lines 8-11).
Graphical user interfaces that present a listing of content, in which entries are selectable, are well known in the art.  Li, for example, demonstrates displaying a listing of content (e.g. email messages) and displaying a menu with respect to a selected one of the content entries in response to a touch input along the selected content entry (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro, Thiruvidam and Li before him prior to the effective filing date of the claimed invention, to apply the system taught by Choi, Oshiro and Thiruvidam to content items within a listing of content like taught by Li, i.e. it would have been obvious to select an entry in the listing of content via the first touch input and then display, in response to each of the drag inputs (i.e. the first and second swiping motions) from a leading edge along the content entry, a menu of options (i.e. the first and second menus) corresponding to the selected entry.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently perform operations with respect to a content item, as is evident from Li.  Accordingly, Choi, Oshiro, Thiruvidam and Li are considered to teach, to one of ordinary skill in the art, a system like that of claim 8.
As per claim 9, Choi further teaches displaying a graphical user interface (see e.g. paragraphs 0099-0100, 0137 and 0143-0144; and FIGS. 5C, 8 and 9).  Li provides a similar teaching (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam and Li is further considered to teach a system like that of claim 9.
As per claim 10, Choi demonstrates presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  As described above, it would have been obvious to apply the system taught by Choi, Oshiro and Thiruvidam to content items within a listing of content like taught by Li.  Accordingly, it would have been apparent to present the first menu of options overlaying the underlying content, i.e. overlaying entries such as the selected entry within the listing of content.  The above-described combination of Choi, Oshiro, Thiruvidam and Li is thus further considered to teach a system like that of claim 10.
As per claim 11, it would have been obvious, as is described above, to apply the system taught by Choi, Oshiro and Thiruvidam to content items within a listing of content like taught by Li.  Li particularly demonstrates displaying a listing of messages (e.g. email messages) as the listing of content (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam and Li is further considered to teach a system like that of claim 11.
Regarding claim 15, Choi generally describes an apparatus and method that involves displaying, on or near a trace of a detected drag applied to a display device, an icon of a sub-function (see e.g. paragraph 0006).  Like claimed, Choi particularly teaches:
displaying content by a touch sensitive display (see e.g. paragraphs 0083, 0099, 0136-0137, and 0143-0144: Choi describes an apparatus that comprises a touch screen, and that displays application content thereon.);
capacitively sensing an input to the touch sensitive display (see e.g. paragraphs 0088-0090, 0100-102, 0138-0139 and 0145-0146: Choi discloses that the apparatus can sense a first touch input on the touch screen selecting an item of content and then sense a drag input on the touch screen while the first touch input is maintained thereon.  Choice discloses that the touch screen can sense such input via capacitive sensing – see e.g. paragraphs 0083-0084.);
interpreting the input as a selection of content displayed by the touch sensitive display (see e.g. paragraphs 0088-0090, 0100-102, 0138-0139 and 0145-0146: like noted above, Choi discloses that the apparatus can sense a first touch input on the touch screen selecting an item of content.);
capacitively sensing a first swiping motion from a first engagement to a first disengagement along the content displayed by the touch sensitive display (see e.g. paragraphs 0088-0090, 0100-102, 0138-0139 and 0145-0146: like noted above, Choi discloses that the apparatus senses a drag input on the touch screen while the first touch input is maintained thereon.  The drag can be in any direction, and so it is apparent that the drag input, i.e. swiping motion, can be along the displayed content.  Choi further demonstrates that the drag input comprises a swiping motion from an engagement to a disengagement, i.e. from a beginning point to an end point – see e.g. paragraph 0092 and FIGS. 5B, 7B, 8 and 9.);
determining a first length associated with the first swiping motion and a first direction associated with the first swiping motion (see e.g. paragraph 0103: Choi discloses that the apparatus detects the length and moving direction of a trace created by the drag.); and
displaying a first menu of options at the engagement by the touch sensitive display (see e.g. paragraphs 0092, 0104-0105, 0140 and 0147-0148; and FIGS. 5C, 8 and 9: Choi teaches that, in response to the drag input, the apparatus displays a number of sub-functions based upon the length of the drag input.  Choi discloses that the number of sub-functions is displayed along the trace of the drag input, from a beginning to end thereof – see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 7C, 8 and 9.  Accordingly, the number of sub-functions, i.e. a first menu, can be considered to be displayed at the engagement, i.e. at the beginning, of the drag input.);
capacitively sensing a second swiping motion from a second engagement to a second disengagement along the content displayed by the touch sensitive display (see e.g. paragraphs 0115-0116 and FIG. 5E: Choi teaches that after displaying the first menu of sub-functions along the trace created by the first drag input, the user can select one of the sub-functions and perform another drag input to display a menu of sub-functions corresponding to the selected sub-function on the trace created by the other drag input.  This other drag input can be considered a “second swiping motion” like claimed.  The drag can be in any direction, and so it is apparent that the drag input, i.e. swiping motion, can be along the displayed content.  Choi further demonstrates that the drag input comprises a swiping motion from an engagement to a disengagement, i.e. from a beginning point to an end point – see e.g. FIG. 5E.  Choi thus teaches capacitively sensing a second swiping motion, i.e. a second drag input, from a second engagement to a second disengagement along the content displayed by the touch sensitive display.  Additionally, Choi discloses that the first menu of sub-functions, which are displayed along the trace created by the first drag input, can be removed, e.g. in response to selection of one of the sub-functions, or when one of the sub-functions is not selected within a preset time period – see e.g. paragraphs 0112-0114 and paragraphs 0118-0120.  It is apparent that after removal of the first menu of sub-functions, the user can again select another item and performing another drag input to display another menu of sub-functions corresponding to the other selected item along a trace created by the other drag input.  This other drag input can additionally or alternatively be considered a “second swiping motion” like claimed.  The drag can be in any direction, and so it is apparent that the drag input, i.e. swiping motion, can be along the displayed content.  Choi further demonstrates that the drag input comprises a swiping motion from an engagement to a disengagement, i.e. from a beginning point to an end point – see e.g. paragraph 0092 and FIGS. 5B, 7B, 8 and 9.);
determining a second length associated with the second swiping motion and a second direction associated with the second swiping motion, wherein at least one of the second length and the second direction differs from the first length and the first direction (As noted above, Choi teaches that the user can perform a second drag input, e.g. by selecting a sub-function displayed on the trace created by the first drag input and applying a second drag input, or by applying a second drag input after the menu of sub-functions created by the first drag input is removed.  Choi generally teaches that the controller detects the length and moving direction of the traces created by such drag inputs – see e.g. paragraphs 0089-0090, 0103 and 0116.  Choi also generally teaches that the length and moving direction of the trace is arbitrarily selected by the user – see e.g. paragraphs 0089-0090, 0101-0103, 0116 and 0139-0140, and FIGS. 5C, 5E and 8.  Accordingly, it is apparent that the length and moving direction of the second drag input can be different from the length and moving direction, respectively, of the first drag input.);
displaying, at the second engagement, a second menu of options by the touch sensitive display, wherein the second menu differs from the first menu (As noted above, Choi teaches that the user can perform a second drag input to display a second menu of sub-functions, e.g. by selecting a sub-function displayed in the first menu created by the first drag input and applying a second drag input, or by applying a second drag input after the first menu of sub-functions created by the first drag input is removed.  The second menu of sub-functions can comprise sub-functions related to the selected sub-function displayed within the first menu – see e.g. paragraph 0116 and FIG. 5E – or can comprise sub-functions related to a selected function – see e.g. paragraphs 0100-0104.  Accordingly, it is apparent that the second menu of options is different from the first menu.  Moreover, Choi discloses that the number of sub-functions is displayed along the trace of the drag input, from a beginning to end thereof – see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 5E, 7C, 8 and 9.  Accordingly, the number of sub-functions, i.e. the second menu, can be considered to be displayed at the engagement of the drag input.).
Choi discloses that such tasks can be implemented via software stored on a computer-readable medium (see e.g. paragraph 0058).  A computer-readable medium comprising software to implement the above-described teachings of Choi is considered a non-transitory memory device similar to that of claim 15.  However, while Choi discloses that the first and second menus of options are associated with the respective lengths of the first and second swiping motions (e.g. the first and second menus have a number of functions based upon the length of their associated drag inputs like described in paragraph 0105), Choi does not explicitly teach: (i) identifying the first menu of options by querying an electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus of options to lengths and directions including the first length and first direction associated with first swiping motion; and (ii) identifying the second menu of options by querying the electronic database for the second length and second direction associated with the second swiping motion, the electronic database including the first length and first direction associated with the first swiping motion, as is required by claim 15.  Moreover, Choi does not explicitly disclose that the content is a listing of content and that the input is a selection of an entry in the listing of content, as is further required by claim 15.
Nevertheless, like noted above, Oshiro generally teaches providing dynamically configured controls for an application menu (i.e. toolbar) based on a size of a window in which the application is running, inter alia (see e.g. paragraphs 0002 and 0012-0013, and FIG. 1).  Regarding the claimed invention, Oshiro particularly teaches identifying the controls for the menu by querying an electronic database (i.e. a data store) for the size associated with the menu, the electronic database electronically associating sets of controls to menu sizes including a set of controls that is electronically associated with a current menu size (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).
Accordingly, like further noted above, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi and Oshiro before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by Choi so as to identify the first and second menus by querying an electronic database for the sizes of the menus (i.e. for the first and second lengths associated with the first and second swiping motions, respectively, to the touch sensitive display) like taught by Oshiro, and wherein the electronic database electronically associates menus to sizes (i.e. lengths).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable an appropriate menu to be efficiently identified, given the available area in which the menu is to be displayed, as is evident from Oshiro.  Accordingly, Choi and Oshiro are considered to teach a non-transitory memory device similar to that of claim 15, including: (i) identifying the first menu of options by querying an electronic database for the first length associated with the first swiping motion, the electronic database electronically associating menus to lengths including the first length associated with the first swiping motion; and (ii) identifying the second menu of options by querying the electronic database for the second length associated with the second swiping motion, the electronic database including the first length and first direction associated with the first swiping motion.  However, Choi and Oshiro do not disclose that the database is also queried for the first and second directions associated with the first and second swiping motions, respectively, and wherein the electronic database also associates menus of options to directions including the first and second directions, as is further required by claim 15.  Choi and Oshiro also do not teach that the content is a listing of content and that the input is a selection of an entry in the listing of content, as is further required by claim 15.
Thiruvidam generally describes a directional context menu, whereupon depending on the direction of a triggering event, a distinct context menu is presented to a user (see e.g. column 2, lines 12-16).  Particularly, regarding the claimed invention, Thiruvidam teaches determining a direction associated with an input triggering event (e.g. a touch input), and identifying a menu of options (i.e. a context menu) based on the direction (see column 2, line 62 – column 3, line 33; column 3, lines 43-51; column 3, line 61 – column 4, line 28; and FIGS. 3A and 3B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro and Thiruvidam before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by Choi and Oshiro such that the first and second menus of options are also identified based on the direction associated with the input (i.e. the first and second swiping motions) like taught by Thiruvidam.  That is, it would have been obvious to: (i) identify the first menu by querying the electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first length and first direction associated with the first swiping motion; and (ii) identifying the second menu of options by querying the electronic database for the second length and second direction associated with the second swiping motion, the electronic database including the first length and first direction associated with the first swiping motion.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is suggested by Thiruvidam (see e.g. column 2, lines 8-11).
Graphical user interfaces that present a listing of content, in which entries are selectable, are well known in the art.  Li, for example, demonstrates displaying a listing of content (e.g. email messages) and displaying a menu with respect to a selected one of the content entries in response to a touch input along the selected content entry (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro, Thiruvidam and Li before him prior to the effective filing date of the claimed invention, to apply the non-transitory memory device taught by Choi, Oshiro and Thiruvidam to content items within a listing of content like taught by Li, i.e. it would have been obvious to select an entry in the listing of content via the first touch input and then display, in response to each of the drag inputs (i.e. the first and second swiping motions) from a leading edge along the content entry, a menu of options (i.e. the first and second menus) corresponding to the selected entry.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently perform operations with respect to a content item, as is evident from Li.  Accordingly, Choi, Oshiro, Thiruvidam and Li are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 15.
As per claim 16, Choi further teaches displaying a graphical user interface (see e.g. paragraphs 0099-0100, 0137 and 0143-0144; and FIGS. 5C, 8 and 9).  Li provides a similar teaching (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam and Li is further considered to teach a non-transitory memory device like that of claim 16.
As per claim 17, Choi demonstrates presenting the menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  As described above, it would have been obvious to apply the non-transitory memory device taught by Choi, Oshiro and Thiruvidam to content items within a listing of content like taught by Li.  Accordingly, it would have been apparent to present the first menu of options overlaying the underlying content, i.e. overlaying entries such as the selected entry within the listing of content.  The above-described combination of Choi, Oshiro, Thiruvidam and Li is thus further considered to teach a non-transitory memory device like that of claim 17.
As per claim 18, it would have been obvious, as is described above, to apply the non-transitory memory device taught by Choi, Oshiro and Thiruvidam to content items within a listing of content like taught by Li.  Li particularly demonstrates displaying a listing of messages (e.g. email messages) as the listing of content (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam and Li is further considered to teach a non-transitory memory device like that of claim 18.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi, Oshiro, and Thiruvidam which is described above, and also over U.S. Patent Application Publication No. 2015/0082162 to Cho et al. (“Cho”).
Regarding claim 7, Choi, Oshiro and Thiruvidam teach a method like that of claim 1, as is described above, which includes generating a first menu of options.  Choi, Oshiro and Thiruvidam, however, do not explicitly teach presenting an active option of the first menu of options, as is required by claim 7.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro, Thiruvidam and Cho before him prior to the effective filing date of the claimed invention, to modify the method taught by Choi, Oshiro and Thiruvidam so as to present an active option within the first menu of options, as is taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho.  Accordingly, Choi, Oshiro, Thiruvidam and Cho are considered to teach, to one of ordinary skill in the art, a method like that of claim 7.

Claims 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi, Oshiro, Thiruvidam and Li, which is described above, and also over the U.S. Patent Application Publication to Cho cited above.
Regarding claim 12, Choi, Oshiro, Thiruvidam and Li teach a system like that of claim 8, as is described above, which entails presenting a first menu of options.  Choi, Oshiro, Thiruvidam and Li, however, do not explicitly teach presenting an active option of the menu of options, as is required by claim 12.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro, Thiruvidam, Li and Cho before him prior to the effective filing date of the claimed invention, to modify the system taught by Choi, Oshiro, Thiruvidam and Li so as to present an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho.  Accordingly, Choi, Oshiro, Thiruvidam, Li and Cho are considered to teach, to one of ordinary skill in the art, a system like that of claim 12.
As per claim 13, it would have been obvious, as is described above, to modify the system taught by Choi, Oshiro, Thiruvidam and Li so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches capacitively sensing a selection of the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam, Li and Cho is further considered to teach a system like that of claim 13.
As per claim 14, it would have been obvious, as is described above, to modify the system taught by Choi, Oshiro, Thiruvidam and Li so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches executing the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam, Li and Cho is further considered to teach a system like that of claim 14.
Regarding claim 19, Choi, Oshiro, Thiruvidam and Li teach a non-transitory memory device like that of claim 15, as is described above, which comprises instructions to display a first menu of options.  Choi, Oshiro, Thiruvidam and Li, however, do not explicitly teach that the instructions display an active option of the first menu of options, as is required by claim 19.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro, Thiruvidam, Li and Cho before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by Choi, Oshiro, Thiruvidam and Li so as to present an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho.  Accordingly, Choi, Oshiro, Thiruvidam, Li and Cho are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 19.
As per claim 20, it would have been obvious, as is described above, to modify the non-transitory memory device taught by Choi, Oshiro, Thiruvidam and Li so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches capacitively sensing a selection of the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of Choi, Oshiro, Thiruvidam, Li and Cho is further considered to teach a non-transitory memory device like that of claim 20.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of U.S. Patent No. 10,908,811 (“the Patent”) in view of U.S. Patent Application Publication No. 2010/0299638 to Choi (“Choi”), and further in view of U.S. Patent No. 9,189,131 to Thiruvidam et al. (“Thiruvidam”). 
Like in claim 1 of the instant application, claim 1 of the Patent is directed to a method comprising:
capacitively sensing, by an information handling system, a first input to a touch sensitive display (i.e. claim 1 of the Patent recites, “capacitively sensing, by an information handling system, an input to a touch sensitive display”);
determining, by the information handling system, a first length associated with the first input to the touch sensitive display (i.e. claim 1 of the Patent recites, “determining, by the information handling system, a length associated with the input to the touch sensitive display”);
identifying a first menu of options by querying an electronic database for the first length associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths including the first menu of options that is electronically associated with the first length associated with the first input to the touch sensitive display (i.e. claim 1 of the Patent recites, “identifying, by the information handling system, a menu of options by querying an electronic database for the length and for the software application associated with the input to the touch sensitive display, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”); and
generating the first menu of options and displaying the first menu of options (i.e. claim 1 of the Patent recites, “displaying, on the touch sensitive display, the menu of options,” which would entail generating the menu of options).
Accordingly, claim 1 of the Patent teaches a method similar to that of claim 1 of the instant application, but does not explicitly recite determining a disengagement associated with the first input to the touch sensitive display, whereby the first menu of options is displayed at the disengagement, as is required by claim 1 of the instant application.  Moreover, claim 1 of the Patent does not explicitly teach identifying the first menu of options by querying an electronic database for the first length and first direction associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first input to the touch sensitive display, as is further required by claim 1.  Moreover, the Patent does not explicitly recite: (i) capacitively sensing, by the information handling system, a second input to a touch sensitive display; (ii) determining, by the information handling system, a second length associated with the second input to the touch sensitive display and a second direction associated with the second input to the touch sensitive display, wherein at least one of the second length and the second direction are different from the first length and the first direction; (iii) determining a second disengagement associated with the second input to the touch sensitive display; (iv) identifying a second menu of options by querying the electronic database for the second length and the second direction associated with the second input to the touch sensitive display, the electronic database including the second menu of options that is electronically associated with the second length and second direction associated with the second input to the touch sensitive display, wherein the second menu is different from the first menu; (v) generating the second menu of options; and (vi) displaying the second menu of options at the disengagement, as is further required by claim 1.
Similar to claim 1 of the Patent, Choi teaches determining a first length associated with a first input (i.e. a drag input) to a touch sensitive display and generating a first menu of options (i.e. sub-functions) based on the first length (see e.g. paragraphs 0089-0092, 0101-0104 and 0139-0140).  Choi further teaches determining a first disengagement associated with the first input to the touch sensitive display, and whereby the first menu of options is displayed at the first disengagement (see e.g. paragraphs 0092 and 0103-0105: Choi teaches displaying, in response to the drag input, one or more sub-functions on the trace created by the drag input.  Choi further teaches displaying a preset first identifier on the end portion of the drag input to indicate any non-displayed sub-functions – see e.g. paragraphs 0092 and 0106.  Moreover, Choi discloses that the sub-functions can be displayed immediately after the drag input is detected, as opposed to while the drag input is detected – see e.g. paragraph 0092.  This would necessarily determine the disengagement associated with the drag input, i.e. the end of the drag input, so as to appropriately identify the length of the drag input and display the number of sub functions, including the preset first identifier at the end of the drag input, immediately after the drag input is detected.  As the sub-functions and preset first identifier are displayed along a trace of the drag input between the beginning and end thereof, i.e. between the engagement and disengagement creating the drag input, the sub-functions can be considered to be displayed at the engagement and disengagement.).  As described above (see e.g. the above 35 U.S.C. § 103 rejection for claim 1), Choi also teaches: (i) capacitively sensing, by an information handling system, a second input to a touch sensitive display; (ii) determining, by the information handling system, a second length associated with the second input to the touch sensitive display, wherein the second length is different from the first length; (iii) determining a second disengagement associated with the second input to the touch sensitive display; (iv) generating a second menu of options, wherein the second menu is different from the first menu; and (v) displaying the second menu of options at the disengagement.
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Choi before him prior to the effective filing date of the claimed invention, to modify the method taught by the Patent so as to determine a disengagement associated with the first input to the touch sensitive display, whereby the first menu of options is displayed at the disengagement, as is taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to specify the location at which to display the menu, as is evident from Choi.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Choi before him prior to the effective filing date of the claimed invention, to further modify the method taught by the Patent so as to: (i) capacitively sense, by the information handling system, a second input to the touch sensitive display; (ii) determine, by the information handling system, a second length associated with the second input to the touch sensitive display, wherein the second length is different from the first length; (iii) determine a second disengagement associated with the second input to the touch sensitive display; (iv) generate a second menu of options, wherein the second menu is different from the first menu; and (v) display the second menu of options at the disengagement, as is further taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to efficiently access additional menu options, as is evident from Choi.  As the Patent generally teaches identifying a menu of options by querying an electronic database for the length associated with the input to the touch sensitive display, the electronic database electronically associating menus to lengths (i.e. claim 1 of the Patent recites, “identifying, by the information handling system, a menu of options by querying an electronic database for the length and for the software application associated with the input to the touch sensitive display, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”), it would have been apparent to identify the second menu by similarly querying the electronic database for the second length associated with the second input to the touch sensitive display, the electronic database electronically associating menus to lengths including the second menu of options associated with the second length associated with the input to the touch sensitive display like claimed.
Thiruvidam generally describes a directional context menu, whereupon depending on the direction of a triggering event, a distinct context menu is presented to a user (see e.g. column 2, lines 12-16).  Particularly, regarding the claimed invention, Thiruvidam teaches determining a direction associated with an input triggering event (e.g. a touch input), and identifying a menu of options (i.e. a context menu) based on the direction (see column 2, line 62 – column 3, line 33; column 3, lines 43-51; column 3, line 61 – column 4, line 28; and FIGS. 3A and 3B).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi and Thiruvidam before him prior to the effective filing date of the claimed invention, to modify the method taught by the Patent and Choi such that the menus of options (i.e. the first and second menus) are also identified based on the directions associated with the inputs (i.e. the first and second inputs) like taught by Thiruvidam.  That is, it would have been obvious to: (i) identify the first menu by querying the electronic database for the first length and first direction associated with the first input to the touch sensitive display, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the input to the touch sensitive display; and (ii) identify the second menu by querying the electronic database for the second length and second direction associated with the second input to the touch sensitive display, the electronic database including the second menu of options that is electronically associated with the second length and second direction associated with the second input to the touch sensitive display.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is suggested by Thiruvidam (see e.g. column 2, lines 8-11).  Consequently, the Patent, Choi and Thiruvidam are considered to teach, to one of ordinary skill in the art, a method like that of claim 1 of the instant application.
Like in claim 2 of the instant application, claim 2 of the Patent further recites displaying a graphical user interface.  Accordingly, the Patent, Choi and Thiruvidam are further considered to teach a method like that of claim 2 of the instant application.
	Like in claim 3 of the instant application, claim 3 of the Patent further recites displaying a listing of content.  Accordingly, the Patent, Choi and Thiruvidam are further considered to teach a method like that of claim 3 of the instant application.
As per claim 4, Choi demonstrates presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Claim 3 of the Patent teaches that the content can comprise a listing of content.  Accordingly, it would have been apparent to present the menu of options overlaying the underlying content, i.e. overlaying entries within the listing of content.  The Patent, Choi and Thiruvidam are thus further considered to teach a method like that of claim 4 of the instant application.
Like in claim 8 of the instant application, claim 10 of the Patent teaches:
	presenting a listing of content by a touch sensitive display (i.e. claim 10 of the Patent recites, “presenting a listing of content by a touch sensitive display”);
	capacitively sensing an input to the touch sensitive display	(i.e. claim 10 of the Patent recites, “capacitively sensing an input to the touch sensitive display”);
	interpreting the input as a selection of an entry in the listing of content presented by the touch sensitive display (i.e. claim 10 of the Patent recites, “interpreting the input as a selection of an entry in the listing of content presented by the touch sensitive display”);
	capacitively sensing a first swiping motion along the entry in the list of content (i.e. claim 10 of the Patent recites, “capacitively sensing a swiping motion along the entry in the listing of content”);
	determining a first length associated with the first swiping motion (i.e. claim 10 of the Patent recites, “determining a length associated with the swiping motion”);
	identifying a first menu of options by querying an electronic database for the first length associated with the first swiping motion, the electronic database electronically associating menus of options to lengths including the first length associated with the first swiping motion (i.e. claim 10 of the Patent recites, “identifying a menu of options by querying an electronic database for the length and for the software application associated with the swiping motion, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”); and
displaying the first menu of options by the touch sensitive display (i.e. claim 10 of the Patent recites, “displaying the menu of options by the touch sensitive display”).
The Patent suggests that such teachings can be implemented by a system comprising a hardware processor and a memory device accessible to the hardware processor and storing instructions that when executed by the hardware processor perform the above operations (i.e. claim 10 of the Patent recites that the above noted tasks are performed via “[a] a memory device storing instructions that when executed by a hardware processor perform operations…”).   Such a system is considered a system similar to that of claim 8 of the instant application.  However, claim 10 of the Patent does not teach or suggest that the first swiping motion is from a leading edge and whereby the first menu of options is displayed at the leading edge, as is required by claim 8 of the instant application.  Claim 10 of the Patent also does not explicitly teach determining a direction of the first swiping motion, and identifying the first menu of options by querying an electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first swiping motion, as is further required by claim 8 of the instant application.  Moreover, claim 10 of the Patent also does not explicitly recite: (i) capacitively sensing a second swiping motion from the leading edge along the entry in the listing of content; (ii) determining a second length associated with the second swiping motion and a second direction of the second swiping motion, wherein at least one of the second length and the second direction are different from the first length and the first direction; (iii) identifying a second menu of options by querying the electronic database for the second length and the second direction associated with the second swiping motion, the electronic database including the first length and first direction associated with the first swiping motion, wherein the second menu is different from the first menu; and (iv) displaying, at the leading edge of the second swiping motion, the second menu of options by the touch sensitive display, as is further required by claim 8 of the instant application.
Similar to claim 10 of the Patent, Choi teaches determining a first length associated with a first swiping motion (i.e. a drag input) to a touch sensitive display and generating a first menu of options (i.e. sub-functions) based on the first length (see e.g. paragraphs 0089-0092, 0101-0104 and 0139-0140).  Choi further teaches sensing the first swiping motion from a leading edge thereof, and whereby the first menu of options is displayed at the leading edge (see e.g. FIGS. 5B, 7B, 8 and 9:  Choi demonstrates that the drag input comprises a leading edge, i.e. a beginning.  Choi further discloses that the number of sub-functions is displayed along the trace of the drag input, from a beginning to end thereof – see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 7C, 8 and 9.  Accordingly, the number of sub-functions, i.e. a menu, can be considered to be displayed from the leading edge of the drag input.).  As described above (see e.g. the above 35 U.S.C. § 103 rejection for claim 8), Choi also teaches: (i) capacitively sensing a second swiping motion from the leading edge along content; (ii) determining a second length associated with the second swiping motion, wherein the second length is different from the first length;  and (iii) displaying, at the leading edge of the second swiping motion, a second menu of options by the touch sensitive display, wherein the second menu is different from the first menu.
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Choi before him prior to the effective filing date of the claimed invention, to modify the system taught by the Patent so as to sense the first swiping motion from a leading edge thereof, whereby the first menu of options is displayed at the leading edge of the first swiping motion, as is taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to specify the location at which to display the menu, as is evident from Choi.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Choi before him prior to the effective filing date of the claimed invention, to further modify the system taught by the Patent so as to: (i) capacitively sense a second swiping motion from the leading edge along the content; (ii) determine a second length associated with the second swiping motion, wherein the second length is different from the first length;  and (iii) display, at the leading edge of the second swiping motion, a second menu of options by the touch sensitive display, wherein the second menu is different from the first menu, as is further taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to efficiently access additional menu options, as is evident from Choi.  As the Patent generally teaches identifying a menu of options by querying an electronic database for the length associated with the swiping motion to the touch sensitive display, the electronic database electronically associating menus to lengths (i.e. claim 10 of the Patent recites, “identifying a menu of options by querying an electronic database for the length and for the software application associated with the swiping motion, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”), it would have been apparent to identify the second menu by similarly querying the electronic database for the second length associated with the second swiping motion, the electronic database including the first length associated with the first swiping motion.
Thiruvidam generally describes a directional context menu, whereupon depending on the direction of a triggering event, a distinct context menu is presented to a user (see e.g. column 2, lines 12-16).  Particularly, regarding the claimed invention, Thiruvidam teaches determining a direction associated with an input triggering event (e.g. a touch input), and identifying a menu of options (i.e. a context menu) based on the direction (see column 2, line 62 – column 3, line 33; column 3, lines 43-51; column 3, line 61 – column 4, line 28; and FIGS. 3A and 3B).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi and Thiruvidam before him prior to the effective filing date of the claimed invention, to modify the system taught by the Patent and Choi such that the menus of options (i.e. the first and second menus) are also identified based on the directions associated with the inputs (i.e. the first and second swiping motions) like taught by Thiruvidam.  That is, it would have been obvious to: (i) identify the first menu by querying the electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first swiping motion; and (ii) identify the second menu by querying the electronic database for the second length and second direction associated with the second swiping motion, the electronic database including the first length and first direction associated with the first swiping motion.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is suggested by Thiruvidam (see e.g. column 2, lines 8-11).  Consequently, the Patent, Choi and Thiruvidam are considered to teach, to one of ordinary skill in the art, a system like that of claim 8 of the instant application.
Like in claim 9 of the instant application, claim 10 of the Patent teaches presenting a graphical user interface (i.e. claim 10 of the Patent recites, “presenting a listing of content by a touch sensitive display” and “displaying the menu of options by the touch sensitive display.”  The listing of content and/or menu of options is considered part of a graphical user interface.).  Accordingly, the Patent, Choi and Thiruvidam are further considered to teach a system like that of claim 9 of the instant application.
As per claim 10 of the instant application, Choi demonstrates presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Claim 10 of the Patent teaches that the content can comprise a listing of content.  Accordingly, it would have been apparent to present the first menu of options overlaying the underlying content, i.e. overlaying entries within the listing of content.  The Patent, Choi and Thiruvidam are thus further considered to teach a system like that of claim 10 of the instant application.
Like in claim 15 of the instant application, claim 10 of the Patent is directed to a memory device storing instructions that, when executed by a hardware processor, perform operations, the operations comprising:
displaying a listing of content by a touch sensitive display (i.e. claim 10 of the Patent recites, “presenting a listing of content by a touch sensitive display”);
	capacitively sensing an input to the touch sensitive display	(i.e. claim 10 of the Patent recites, “capacitively sensing an input to the touch sensitive display”);
	interpreting the input as a selection of an entry in the listing of content displayed by the touch sensitive display (i.e. claim 10 of the Patent recites, “interpreting the input as a selection of an entry in the listing of content presented by the touch sensitive display”);
	capacitively sensing a first swiping motion along the entry in the listing of content displayed by the touch sensitive display (i.e. claim 10 of the Patent recites, “capacitively sensing a swiping motion along the entry in the listing of content”);
	determining a first length associated with the first swiping motion (i.e. claim 10 of the Patent recites, “determining a length associated with the swiping motion”);
	identifying a first menu of options by querying an electronic database for the first length associated with the first swiping motion, the electronic database electronically associating menus of options to lengths including the first length associated with the first swiping motion (i.e. claim 10 of the Patent recites, “identifying a menu of options by querying an electronic database for the length and for the software application associated with the swiping motion, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”); and
displaying the first menu of options by the touch sensitive display (i.e. claim 10 of the Patent recites, “displaying the menu of options by the touch sensitive display”).
Claim 10 of the Patent thus teaches a non-transitory memory device similar to that of claim 15 of the instant application.  However, claim 10 of the Patent does not explicitly disclose that the first swiping motion is sensed from a first engagement to a first disengagement and that the first menu of options is displayed at the first engagement, as is required by claim 15 of the instant application.  Claim 10 of the Patent also does not explicitly teach determining a direction of the first swiping motion, and identifying the first menu of options by querying an electronic database for the first length and first direction associated with the swiping motion, the electronic database electronically associating menus to lengths and directions including the first menu of options that is electronically associated with the first length and first direction associated with the first swiping motion, as is further required by claim 15 of the instant application.  Moreover, claim 10 of the Patent does not explicitly recite:  (i) capacitively sensing a second swiping motion from a second engagement to a second disengagement along the entry in the listing of content displayed by the touch sensitive display; (ii) determining a second length associated with the second swiping motion and a second direction of the second swiping motion, wherein at least one of the second length and the second direction differs from the first length and the first direction; (iii) identifying a second menu of options by querying the electronic database for the second length and the second direction associated with the second swiping motion, the electronic database including the second length and second direction associated with the second swiping motion, wherein the second menu differs from the first menu; and (iv) displaying the second menu of options at the engagement by the touch sensitive display, as is further required by claim 15 of the instant application.
Similar to claim 10 of the Patent, Choi teaches determining a first length associated with a first swiping motion (i.e. a drag input) to a touch sensitive display and generating a first menu of options (i.e. sub-functions) based on the first length (see e.g. paragraphs 0089-0092, 0101-0104 and 0139-0140).  Choi further teaches sensing the first swiping motion from a first engagement to a first disengagement thereof, and whereby the first menu of options is displayed at the first engagement (see e.g. FIGS. 5B, 7B, 8 and 9:  Choi demonstrates that the drag input comprises an engagement and a disengagement, i.e. a beginning and end, respectively.  Choi further discloses that the number of sub-functions is displayed along the trace of the drag input, from the beginning to end thereof – see e.g. paragraphs 0092, 0104-0105, 0130, 0140 and 0147-0148; and FIGS. 5C, 7C, 8 and 9.  Accordingly, the number of sub-functions, i.e. a menu, can be considered to be displayed from the engagement of the drag input.).  As described above (see e.g. the above 35 U.S.C. § 103 rejection for claim 15), Choi also teaches: (i) capacitively sensing a second swiping motion from a second engagement to a second disengagement along content displayed by the touch sensitive display; (ii) determining a second length associated with the second swiping motion, wherein the second length differs from the first length; and (iii) displaying, at the second engagement, a second menu of options by the touch sensitive display, wherein the second menu differs from the first menu.
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Choi before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by the Patent so as to sense the first swiping motion from a first engagement to a first disengagement thereof, whereby the first menu of options is displayed at the first engagement, as is taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to specify the location at which to display the menu, as is evident from Choi.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Choi before him prior to the effective filing date of the claimed invention, to further modify the non-transitory memory device taught by the Patent so as to: (i) capacitively sense a second swiping motion from a second engagement to a second disengagement along content (i.e. the entry) displayed by the touch sensitive display; (ii) determine a second length associated with the second swiping motion, wherein the second length differs from the first length; and (iii) display, at the second engagement, a second menu of options by the touch sensitive display, wherein the second menu differs from the first menu, as is further taught by Choi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to efficiently access additional menu options, as is evident from Choi.  As the Patent generally teaches identifying a menu of options by querying an electronic database for the length associated with the swiping motion to the touch sensitive display, the electronic database electronically associating menus to lengths (i.e. claim 10 of the Patent recites, “identifying a menu of options by querying an electronic database for the length and for the software application associated with the swiping motion, the electronic database electronically associating menus to lengths and software applications including the menu of options associated with the length and for the software application associated with the input to the touch sensitive display”), it would have been apparent to identify the second menu by similarly querying the electronic database for the second length associated with the second swiping motion, the electronic database including the second length associated with the second swiping motion.
Thiruvidam generally describes a directional context menu, whereupon depending on the direction of a triggering event, a distinct context menu is presented to a user (see e.g. column 2, lines 12-16).  Particularly, regarding the claimed invention, Thiruvidam teaches determining a direction associated with an input triggering event (e.g. a touch input), and identifying a menu of options (i.e. a context menu) based on the direction (see column 2, line 62 – column 3, line 33; column 3, lines 43-51; column 3, line 61 – column 4, line 28; and FIGS. 3A and 3B).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi and Thiruvidam before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by the Patent and Choi such that the menus of options (i.e. the first and second menus) are also identified based on the directions associated with the inputs (i.e. the first and second swiping motions) like taught by Thiruvidam.  That is, it would have been obvious to: (i) identify the first menu of options by querying the electronic database for the first length and first direction associated with the first swiping motion, the electronic database electronically associating menus of options to lengths and directions including the first length and first direction associated with the first swiping motion; and (ii) identify the second menu of options by querying the electronic database for the second length and second direction associated with the second swiping motion, the electronic database including the second length and second direction associated with the second swiping motion.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is suggested by Thiruvidam (see e.g. column 2, lines 8-11).  Consequently, the Patent, Choi and Thiruvidam are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 15 of the instant application.
Like in claim 16 of the instant application, claim 10 of the Patent teaches presenting a graphical user interface (i.e. claim 10 of the Patent recites, “presenting a listing of content by a touch sensitive display” and “displaying the menu of options by the touch sensitive display.”  The listing of content and/or menu of options is considered part of a graphical user interface.).  Accordingly, the Patent, Choi and Thiruvidam are further considered to teach a non-transitory memory device like that of claim 16 of the instant application.
As per claim 17 of the instant application, Choi demonstrates presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  Claim 10 of the Patent teaches that the content can comprise a listing of content.  Accordingly, it would have been apparent to present the first menu of options overlaying the underlying content, i.e. overlaying entries within the listing of content.  The Patent, Choi and Thiruvidam are thus further considered to teach a non-transitory memory device like that of claim 17 of the instant application.

Claims 5-6, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Patent, Choi and Thiruvidam, which is described above, and further in view of U.S. Patent Application Publication No. 2016/0266758 to Li (“Li”).
Regarding claim 5 of the instant application, the Patent, Choi and Thiruvidam teach a method like that of claim 1, as is described above, which entails generating a first menu of options.  The Patent, Choi and Thiruvidam, however, do not explicitly teach presenting a listing of messages like required by claim 5.
Nevertheless, Li demonstrates displaying a listing of messages (e.g. email messages) and displaying a menu with respect to a selected one of the messages in response to a touch input (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi, Thiruvidam and Li before him prior to the effective filing date of the claimed invention, to apply the method taught by the Patent, Choi and Thiruvidam to messages within a presented listing of messages like taught by Li, i.e. it would have been obvious to display, in response to the drag input, the first menu of options corresponding to a selected message in a presented listing of messages.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently perform operations with respect to a message, as is evident from Li.  Accordingly, the Patent, Choi, Thiruvidam and Li are considered to teach, to one of ordinary skill in the art, a method like that of claim 5.
As per claim 6, Choi demonstrates presenting the first menu of options overlaying underlying content (see e.g. paragraphs 0140 and 0147-0148; and FIGS. 8 and 9).  As described above, it would have been obvious to apply the method taught by the Patent, Choi and Thiruvidam to messages within a listing of messages like taught by Li.  Accordingly, it would have been apparent to present the first menu of options overlaying one or more messages in the listing of messages.  Accordingly, the above-described combination of the Patent, Choi, Thiruvidam and Li is further considered to teach a method like that of claim 6 of the instant application.
Regarding claim 11 of the instant application, the Patent, Choi and Thiruvidam teach a system like that of claim 8, as is described above, which entails generating a first menu of options.  The Patent, Choi and Thiruvidam, however, do not explicitly teach presenting a listing of messages like required by claim 11.
Nevertheless, Li demonstrates displaying a listing of messages (e.g. email messages) and displaying a menu with respect to a selected one of the messages in response to a touch input (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi, Thiruvidam and Li before him prior to the effective filing date of the claimed invention, to apply the system taught by the Patent, Choi and Thiruvidam to messages within a presented listing of messages like taught by Li, i.e. it would have been obvious to display, in response to the drag input, the first menu of options corresponding to a selected message in a presented listing of messages.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently perform operations with respect to a message, as is evident from Li.  Accordingly, the Patent, Choi, Thiruvidam and Li are considered to teach, to one of ordinary skill in the art, a system like that of claim 11 of the instant application.
Regarding claim 18 of the instant application, the Patent, Choi and Thiruvidam teach a non-transitory memory device like that of claim 15, as is described above, which entails displaying a listing of content and generating a first menu of options.  The Patent, Choi and Thiruvidam, however, do not explicitly teach displaying a listing of messages as the listing of content, as is required by claim 18.
Nevertheless, Li demonstrates displaying a listing of messages (e.g. email messages) and displaying a menu with respect to a selected one of the messages in response to a touch input (see e.g. paragraphs 0139-0142 and FIGS. 7 and 10).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi, Thiruvidam and Li before him prior to the effective filing date of the claimed invention, to apply the non-transitory memory device taught by the Patent, Choi and Thiruvidam to messages within a presented listing of messages like taught by Li, i.e. it would have been obvious to display, in response to the drag input, the first menu of options corresponding to a selected message in a presented listing of messages.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently perform operations with respect to a message, as is evident from Li.  Accordingly, the Patent, Choi, Thiruvidam and Li are considered to teach, to one of ordinary skill in the art, a non-transitory memory device like that of claim 18 of the instant application.

Claims 7, 12-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Patent, Choi and Thiruvidam, which is described above, and also over U.S. Patent Application Publication No. 2015/0082162 to Cho et al. (“Cho”).
Regarding claim 7, the Patent, Choi and Thiruvidam teach a method like that of claim 1, as is described above, which entails generating a first menu of options.  The Patent, Choi and Thiruvidam, however, do not explicitly teach presenting an active option of the first menu of options, as is required by claim 7.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi, Thiruvidam and Cho before him prior to the effective filing date of the claimed invention, to modify the method taught by the Patent, Choi and Thiruvidam so as to present an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho.  Accordingly, the Patent, Choi, Thiruvidam and Cho are considered to teach, to one of ordinary skill in the art, a method like that of claim 7 of the instant application.
Regarding claim 12, the Patent, Choi and Thiruvidam teach a system like that of claim 8, as is described above, which entails presenting a first menu of options.  The Patent, Choi and Thiruvidam, however, do not explicitly teach presenting an active option of the first menu of options, as is required by claim 12.
Cho nevertheless teaches generating a menu of options in response to a touch input, and presenting an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi, Thiruvidam and Cho before him prior to the effective filing date of the claimed invention, to modify the system taught by the Patent, Choi and Thiruvidam so as to present an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho.  Accordingly, the Patent, Choi, Thiruvidam and Cho are considered to teach, to one of ordinary skill in the art, a system like that of claim 12 of the instant application.
As per claim 13, it would have been obvious, as is described above, to modify the system taught by the Patent, Choi and Thiruvidam so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches capacitively sensing a selection of the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of the Patent, Choi, Thiruvidam and Cho is further considered to teach a system like that of claim 13 of the instant application.
As per claim 14, it would have been obvious, as is described above, to modify the system taught by the Patent, Choi and Thiruvidam so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches executing the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of the Patent, Choi, Thiruvidam and Cho is further considered to teach a system like that of claim 14 of the instant application.
Regarding claim 19 of the instant application, the Patent, Choi and Thiruvidam teach a non-transitory memory device like that of claim 15, as is described above, which entails generating a first menu of options.  The Patent, Choi and Thiruvidam, however, do not explicitly teach displaying an active option of the first menu of options, as is required by claim 19.
Cho nevertheless teaches generating a menu of options in response to a touch input, and displaying an active option in the menu of options (see e.g. paragraphs 0108-0112 and FIGS. 4A-C).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Patent, Choi, Thiruvidam and Cho before him prior to the effective filing date of the claimed invention, to modify the non-transitory memory device taught by the Patent, Choi and Thiruvidam so as to present an active option within the first menu of options, as taught by Cho. It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently select an option in the menu, as is evident from Cho.  Accordingly, the Patent, Choi, Thiruvidam and Cho are considered to teach, to one of ordinary skill in the art, a non-transitory memory medium like that of claim 19 of the instant application.
As per claim 20, it would have been obvious, as is described above, to modify the non-transitory memory device taught by the Patent, Choi and Thiruvidam so as to present an active option within the first menu of options, as taught by Cho.  Cho particularly teaches capacitively sensing a selection of the active option (see e.g. paragraphs 0108-0113).  Accordingly, the above-described combination of the Patent, Choi, Thiruvidam and Cho is further considered to teach a non-transitory memory device like that of claim 20 of the instant application.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 6-8, 10, 12, 15, 17 and 19.
The Examiner further acknowledges the Applicant’s request to hold the double patenting rejections in abeyance until the claims are indicated to be otherwise allowable.  The Examiner will do so.  The double patenting rejections are nevertheless presented above so as to remain on the record.
Regarding the 35 U.S.C. § 103 rejections, the Applicants argue that the art of record fails to disclose the features of the independent claims as amended.  The Examiner, however, respectfully disagrees.
Particularly, as more fully described above, Choi describes an information handling system that senses a drag input on a touch sensitive display while a first touch input is maintained thereon (see e.g. paragraphs 0088-0090, 0100-102, 0138-0139 and 0145-0146).  Choi discloses that the information handling system detects the length and moving direction of a trace created by the drag input (see e.g. paragraph 0103).  Choi further discloses that, in response to the drag input, the controller displays one or more sub-functions on the trace created by the drag input, wherein the number of displayed sub-functions is based upon the length of the drag input (see e.g. paragraphs 0092, 0103-0105 and 0140).  Accordingly, as per the claimed invention, Choi teaches sensing a first input (i.e. the drag input) to a touch sensitive display, determining a first length and first direction associated with the first input, identifying a first menu of options for the first length, and generating and displaying the first menu.
Choi further teaches that after displaying the first menu of sub-functions along the trace created by the first drag input, the user can select one of the sub-functions and perform another drag input to display a menu of sub-functions corresponding to the selected sub-function on the trace created by the other drag input (see e.g. paragraphs 0115-0116 and Fig. 5E).   Like with the first drag input, it is apparent that the menu of sub-functions is based on the length of the second drag input.  Accordingly, Choi is further considered to teach receiving a second input (i.e. a second drag input) to the touch sensitive display, determining a second length and a second moving direction associated with the second input, identifying a second menu of options for the second length, and generating and displaying the second menu.  
Alternatively, Choi also discloses that the first menu of sub-functions, which are displayed along the trace created by the first drag input, can be removed in response to selection of one of the sub-functions or when one of the sub-functions is not selected within a preset time period (see e.g. paragraphs 0112-0114 and paragraphs 0118-0120).  It is apparent that after removal of the first menu of sub-functions, the user can again select and item and perform a drag input to display another menu of sub-functions corresponding to the selected item along a trace created by the other drag input.  This other drag input can additionally or alternatively be considered a “second input” like claimed.  Accordingly, as per the claimed invention, Choi further teaches receiving a second input (i.e. a second drag input after the menu relating to the first drag input is removed) to the touch sensitive display, determining a second length and a second moving direction associated with the second input, identifying a second menu of options for the second length, and generating and displaying the second menu.
Like more fully described above, Oshiro teaches identifying the controls for display within a menu by querying an electronic database (i.e. a data store) for the size associated with the menu, the electronic database electronically associating sets of controls to menu sizes (see e.g. paragraphs 0014-0015, 0018-0023 and 0026-0028, and FIG. 2).  It would have been obvious to one of ordinary skill in the art, having the teachings of Choi and Oshiro before him prior to the effective filing date of the claimed invention, to modify the information handling system taught by Choi so as to identify the options for the first and second menus by querying an electronic database for the sizes of the menus (i.e. for the first and second lengths associated with the first and second inputs, respectively, to the touch sensitive display) like taught by Oshiro, and wherein the electronic database electronically associates menus to sizes (i.e. lengths).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable an appropriate menu to be efficiently identified, given the available area in which the menu is to be displayed, as is evident from Oshiro.
Like more fully described above, Thiruvidam teaches determining a direction associated with an input triggering event (e.g. a touch input), and identifying a menu of options (i.e. a context menu) based on the direction (see column 2, line 62 – column 3, line 33; column 3, lines 43-51; column 3, line 61 – column 4, line 28; and FIGS. 3A and 3B).  It would have been obvious to one of ordinary skill in the art, having the teachings of Choi, Oshiro and Thiruvidam before him prior to the effective filing date of the claimed invention, to modify the information handling system taught by Choi and Oshiro such that the first and second menus of options are also identified (i.e. from the database) based on the direction associated with the input (i.e. the first and second inputs) like taught by Thiruvidam.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide the user more options to select from during an interaction, as is suggested by Thiruvidam (see e.g. column 2, lines 8-11).
Accordingly, the Examiner respectfully maintains that the proffered combination of Choi, Oshiro and Thiruvidam teaches: sensing a first input to a touch sensitive display; determining a first length and a first direction associated with the first input; identifying a first menu of options for the first length and first direction in an electronic database; generating and displaying the first menu; sensing a second input to the touch sensitive display; determining a second length and a second direction associated with the second input; identifying a second menu of options for the second length and second direction in the electronic database; and generating and displaying the second menu, wherein at least one of the second length and the second direction are different from the first length and the first direction, and the second menu is different from the first menu, as is now claimed.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections have thus been fully considered but are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
5/7/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173